UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6161


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JEROME NATHANIEL HOLLOWAY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cr-00018-GJH-1)


Submitted: November 30, 2021                                 Decided: December 2, 2021


Before NIEMEYER, MOTZ, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Burnham, BURNHAM & GOROKHOV, PLLC, Washington, D.C., for Appellant.
Jonathan F. Lenzner, Acting United States Attorney, Baltimore, Maryland, Joseph R.
Baldwin, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerome Nathaniel Holloway appeals the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the

record on appeal and conclude that the district court did not abuse its discretion in denying

Holloway’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating

standard of review), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2